DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicant’s communication filed on 11/12/2021.  Claims 1-24 are examined.  

Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to claims 1, 9, 17, the claims recite the limitation "… an mDNS server on a second sub-network and unassociated with the mDNS client”.  
The examiner checked the specification and the closest recitations are: 
Fig.1 -3, Para 0008 method of operating a gateway device for use with a multicast domain name system (mDNS) client on a first sub-network and an mDNS server on a second sub-network. The gateway device is configured to facilitate communication between the mDNS client and the mDNS server.

Therefore, based on the above paragraphs, the specification does not describe "…an mDNS server on a second sub-network and unassociated with the mDNS client”.

With regards to claims 9,17, the claims recite the limitation "…  without analyzing an association between a source MAC address and a target MAC address, relaying, via the processor, the modified mDNS query”.  
The examiner checked the specification and the closest recitations are:
Para 0034 - mDNS client device 108 may send an mDNS query message to a group destination address requesting services. The group destination address indicates that the message should be forwarded to all devices within the subnet, and the address may be 224.0.0.251 in the case of IPv4 and FF02: FB in the case of IPv6.

Para 0047 - mDNS client device 108 may send a Bonjour™ mDNS query message to the group destination address requesting print services. Upon receiving the packet containing the mDNS query message from mDNS client device 108, NAT gateway 206 then replaces the source address of the mDNS query message (192.168.0.30) with its own source address
(192.168.1.254) and then forwards the packet on the 192. 168.1.0 Subnet.




Therefore, based on the above paragraphs, the specification does not describe "… without analyzing an association between a source MAC address and a target MAC address, relaying, via the processor, the modified mDNS query”.

Note: The Examiner respectfully requests the applicant to provide pages, lines, and figures of the instant application that supports the limitation above and/or any supportive comments \to help clarify and resolve this issues.

Claim 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to claims 1, 9, 17 the claims recite the limitation "… an mDNS server on a second sub-network and unassociated with the mDNS client”.   It is unclear how the mDNS sever is unassociated with the mDNS client. The examiner checked the specification and was not able to find any recitation that support the limitation. Therefore, the examiner is unable to determine the metes and bounds of the claim language. 

With regards to claims 9,17, the claims recite the limitation "…  without analyzing an association between a source MAC address and a target MAC address, relaying, via the processor, the modified mDNS query”.  It is unclear how the relaying is performed without analyzing an association between a source MAC address and a target MAC address. The examiner checked the specification and was not able to find any recitation that support the limitation. Therefore, the examiner is unable to determine the metes and bounds of the claim language. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 9, 10, 13-15, 17-18, 21-23 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kloberdans et al. Publication No. US 2016/0006822 A1 (Kloberdans hereinafter) 

Regarding claim 1,
Kloberdans teaches a  gateway device for use with a multicast domain name system (mDNS) client on a first sub-network and an mDNS server on a second sub-network and unassociated with the mDNS client (Abstract; ¶ 0021 - 0025), said gateway device being configured to facilitate communication between the mDNS client and the mDNS server, said gateway device comprising: 
a memory; and a processor configured to execute instructions stored on said memory to cause said gateway device to: receive an mDNS query from the mDNS client, the mDNS query including a first source internet protocol (IP) address associated with the mDNS client, a group destination IP address including a first destination IP address associated with the mDNS server that is unassociated with the mDNS client, and a payload (Fig.5, ¶ 0021 - determining a first message suitable to facilitating service discovery across multiple local-links, e.g., an mDNS query message transmitted from the first device 26 over the first link 20. The first message may be multicasted over the first link 20 to all connected devices and/or unicast to the CER 16 or other device to determine the presence of other connected devices, to announce services and/or to perform any number of other operations consistent with mDNS or other link-local messaging – ¶ 0023 - The message is shown to include a header 42 and a payload 44. The header 42 may specify information associated with facilitating communications, including a source address 46 and a destination address 48, respectively referred to as a first source address and a first destination address, and the payload 44 may specify information intended to for transmission, including one or more resource records 52, 54, 56. The resource records 52, 54, 56 may be portions of the payload 44 or other fields within the first message carrying link-local and/or non-link local information as required by mDNS); 

substitute, in the mDNS query, the first source IP address associated with the mDNS client with a second source IP address associated with said gateway device to generate a modified mDNS query (¶ 0024 - The CER 16 may generate the second message according to information included within the first message and/or other information provided thereto, e.g., the CER 16 may be apprised of addresses and other information for the second device 28 or other devices and/or operational constraints of the second link 22. One non-limiting aspect of the present invention contemplates generating the second message to be essentially a replication of the first message with the link-local information and addressing being removed or otherwise adjusted to facilitate communication over the second link 22 -  The second message may be generated by dropping or excluding the link-local information and including the non-link-local information, 

 relay the modified mDNS query to the group destination IP address including a first destination IP address associated with the mDNS server that is unassociated with the mDNS client (¶ 0024 - relaying the first message, which for exemplary non-limiting purposes is referred to as a second message, from the first link 20 to the second link 22. The CER 16 may relay the second message as a multicast or unicast transmission over the second link for communication to the second device and/or other devices connected thereto – ¶ 0025 – The CER 16 may relay the first message 66 by generating the second message 68 to include a second source address having a unicast, link-local address assigned to it, shown as FE80:1::1, a second destination address matching the first destination address and a payload including the first and third resource records, i.e., with the second resource record being dropped).

Regarding claim 2,
Kloberdans further teaches
wherein said processor is further configured to cause the gateway device to: receive an mDNS response from the mDNS server, in response to the modified mDNS query having a second destination IP address associated with said gateway, the mDNS response including a third source IP address associated with the mDNS server; substitute, in the mDNS response, the third source IP address associated with the mDNS server with a fourth source IP address associated with said gateway device, and the second destination IP address associated with the gateway with a third destination IP address associated with the mDNS client device to generate a modified mDNS response; and relay the modified mDNS response to the third destination IP address associated with the mDNS client (¶ 0029 - the
 The first and second destination address may be matched, link-local addresses as the corresponding multicast address may be employed on both the first and second links 20, 22 to distribute messages, as with the illustrated messaging, the destination address may be changed when relaying messages – See Fig.8). 

Regarding claim 5,
Kloberdans further teaches
wherein said processor is further configured to cause the gateway device to: receive a second mDNS response from a second mDNS server, in response to the modified mDNS query having a fifth source IP address associated with the second mDNS server and the second destination IP address associated with said gateway; substitute, in the second mDNS response, the fifth source IP address associated with the second mDNS server with the fourth source IP address associated with said gateway device, and the second destination IP address associated with the gateway with the third destination IP address associated with the mDNS client to generate a second modified mDNS response; and relay the second modified mDNS response to the third destination IP address associated with the mDNS client(¶ 0029 - the
CER 16 may be configured to facilitate receiving queries from the first link 20, relaying the queries to the second link 22, receiving responses to the query from devices connected to the second link 22 and relaying the responses back to the first link 20, thereby enabling service discovery across multiple links in a multi-link network where two or more of the links 20, 22 operate according to link-local information and/ or addressing. The first message 98, i.e., the response, is shown to include a link-local, unicast source address assigned to the second device, a link-local, multicast destination address a payload including the first, second, and third resource records described above. The first and second destination address may be matched, link-local addresses as the corresponding multicast address may be employed on both the first and second links 20, 22 to distribute messages, as with the illustrated messaging, the destination address may be changed when relaying messages – See Fig.8,¶ 0026;¶ 0030). 



Regarding claim 6,

Kloberdans teaches 
wherein the second source IP address and fourth source IP address are selected from one or more available IP addresses that are reserved exclusively for mDNS communication. (¶ 0034- mDNS reserves two multicast IP addresses for the purpose of querying for, and listening to, devices that offer services. These multicast addresses are FF02::FB for IPv6 and 224.0.0.251 for IPv4 networks - These multicast addresses are FF02::FB for IPv6 and 224.0.0.251 for IPv4 networks. One non-limiting aspect of the present invention allows a router to relay ( optionally, not proxy) mDNS frames to a different link/subnet by listening for mDNS multicast messages on a well-known IP addresses and placing them on the new link/subnet by changing the IP source address in the IP packet and removing any Link Local IP addresses in the mDNS payload – See Fig.9).  

Regarding claim 7,
Kloberdans further teaches
wherein the mDNS query contains information indicating that it is an mDNS query (¶ 0005 – facilitating service discovery and other operations using mDNS, Bonjour or other link-local protocols within a multi-link network so as to facilitate service discovery and other operations across an entirety of the multi-link network – ¶ 0021 - FIG. 3 illustrates an exemplary, mDNS format 40 for the first message or other messages capable of being relayed with the CER 16 in the manner contemplated by one non-limiting aspect of the present invention. The message is shown to include a header 42 and a payload 44. The header 42 may specify information associated with facilitating communications, including a source address 46 and a destination address 48, respectively referred to as a first source address and a first destination address, and the payload 44 may specify information intended to for transmission, including one or more resource records 52, 54, 56. The resource records 52, 54, 56 may be portions of the payload 44 or other fields within the first message carrying link-local and/or non-link local information as required by mDNS – See Also Fig.3).
Regarding claim 9,
Kloberdans teaches a method of operating a gateway device for use with a multicast domain name system (mDNS) client on a first sub-network and an mDNS server on a second sub-network and unassociated with the mDNS client, the gateway device being configured to facilitate communication between the mDNS client and the mDNS server (Abstract; ¶ 0021 - 0025),said method comprising: 

receiving, via a processor configured to execute instructions stored on a memory, an mDNS query from the mDNS client, the mDNS query including a first source internet protocol (IP) address associated with the mDNS client, a group destination IP address including a first destination IP address associated with the mDNS server that is unassociated with the mDNS client, and a payload (Fig.5, ¶ 0021 - determining a first message suitable to facilitating service discovery across multiple local-links, e.g., an mDNS query message transmitted from the first device 26 over the first link 20. The first message may be multicasted over the first link 20 to all connected devices and/or unicast to the CER 16 or other device to determine the presence of other connected devices, to announce services and/or to perform any number of other operations consistent with mDNS or other link-local messaging – ¶ 0023 - The message is shown to include a header 42 and a payload 44. The header 42 may specify information associated with facilitating communications, including a source address 46 and a destination address 48, respectively referred to as a first source address and a first destination address, and the payload 44 may specify information intended to for transmission, including one or more resource records 52, 54, 56. The resource records 52, 54, 56 may be portions of the payload 44 or other fields within the first message carrying link-local and/or non-link local information as required by mDNS); 

substituting, via the processor and in the mDNS query, the first source IP address associated with the mDNS client with a second source IP address associated with said gateway device to generate a modified mDNS query  (¶ 0024 - The CER 16 may generate the second message according to information included within the first message and/or other information provided thereto, e.g., the CER 16 may be apprised of addresses and other information for the second device 28 or other devices and/or operational constraints of the second link 22. One non-limiting aspect of the present invention contemplates generating the second message to be essentially a replication of the first message with the link-local information and addressing being removed or otherwise adjusted to facilitate communication over the second link 22 -  The second message may be generated by dropping or excluding the link-local information and including the non-link-local information, e.g., the first resource record 52 may be excluded or dropped and the second and third resource records 54, 56 may be included. The second message may include changes to the source and destination addresses 46, 48, referred to when used in the second message as a second source address and a second 

without analyzing an association between a source MAC address and a target MAC address, relaying, via the processor, the modified mDNS query to the group destination IP address including a first destination IP address associated with the mDNS server that is unassociated with the mDNS client. (¶ 0024 - relaying the first message, which for exemplary non-limiting purposes is referred to as a second message, from the first link 20 to the second link 22. The CER 16 may relay the second message as a multicast or unicast transmission over the second link for communication to the second device and/or other devices connected thereto – ¶ 0025 – The CER 16 may relay the first message 66 by generating the second message 68 to include a second source address having a unicast, link-local address assigned to it, shown as FE80:1::1, a second destination address matching the first destination address and a payload including the first and third resource records, i.e., with the second resource record being dropped – Note; relaying is happening without analyzing an association between a source mac address and target mac address).

Regarding claim 10,
Kloberdans further teaches
receiving, via the processor, an mDNS response from the mDNS server, in response to the modified mDNS query having a second destination IP address associated with said gateway, the mDNS response including a third source IP address associated with the mDNS server; substituting, via the processor and in the mDNS response, the third source IP address associated with the mDNS server with a fourth source IP address associated with said gateway device, and the second destination IP address associated with the gateway with a third destination IP address associated with the mDNS client device to generate a modified mDNS response; and relaying, via the processor, the modified mDNS response to the third destination IP address associated with the mDNS client (¶ 0029 – the CER 16 may be configured to facilitate receiving queries from the first link 20, relaying the queries to the second link 22, receiving responses to the query from devices connected to the second  The first and second destination address may be matched, link-local addresses as the corresponding multicast address may be employed on both the first and second links 20, 22 to distribute messages, as with the illustrated messaging, the destination address may be changed when relaying messages – See Fig.8). 


Regarding claim 13,
Kloberdans further teaches
receiving, via the processor, a second mDNS response from a second mDNS server, in response to the modified mDNS query having a fifth source IP address associated with the second mDNS server and the second destination IP address associated with said gateway, substituting, via the processor, in the second mDNS response, the fifth source IP address associated with the second mDNS server with a the fourth source IP address associated with said gateway device, and the second destination IP address associated with the gateway with the third destination IP address associated with the mDNS client to generate a second modified mDNS response; and relaying, via the processor, the second modified mDNS response to the third destination IP address associated with the mDNS client (¶ 0029 – the CER 16 may be configured to facilitate receiving queries from the first link 20, relaying the queries to the second link 22, receiving responses to the query from devices connected to the second link 22 and relaying the responses back to the first link 20, thereby enabling service discovery across multiple links in a multi-link network where two or more of the links 20, 22 operate according to link-local information and/ or addressing. The first message 98, i.e., the response, is shown to include a link-local, unicast source address assigned to the second device, a link-local, multicast destination address a payload including the first, second, and third resource records described above. The first and second destination address may be matched, link-local addresses as the corresponding multicast address may be employed on both the first and second links 20, 22 to distribute messages, as with the illustrated messaging, the destination address may be changed when relaying messages – See Fig.8,¶ 0026;¶ 0030). 


Regarding claim 14,

Kloberdans teaches 
wherein the second source IP address and fourth source IP address are selected from one or more available IP addresses that are reserved exclusively for mDNS communication. (¶ 0034- mDNS reserves two multicast IP addresses for the purpose of querying for, and listening to, devices that offer services. These multicast addresses are FF02::FB for IPv6 and 224.0.0.251 for IPv4 networks - These multicast addresses are FF02::FB for IPv6 and 224.0.0.251 for IPv4 networks. One non-limiting aspect of the present invention allows a router to relay ( optionally, not proxy) mDNS frames to a different link/subnet by listening for mDNS multicast messages on a well-known IP addresses and placing them on the new link/subnet by changing the IP source address in the IP packet and removing any Link Local IP addresses in the mDNS payload – See Fig.9).  


Regarding claim 15,
Kloberdans further teaches
wherein the mDNS query contains information indicating that it is an mDNS query (¶ 0005 – facilitating service discovery and other operations using mDNS, Bonjour or other link-local protocols within a multi-link network so as to facilitate service discovery and other operations across an entirety of the multi-link network – ¶ 0021 - FIG. 3 illustrates an exemplary, mDNS format 40 for the first message or other messages capable of being relayed with the CER 16 in the manner contemplated by one non-limiting aspect of the present invention. The message is shown to include a header 42 and a payload 44. The header 42 may specify information associated with facilitating communications, including a source address 46 and a destination address 48, respectively referred to as a first source address and a first destination address, and the payload 44 may specify information intended to for transmission, including one or more resource records 52, 54, 56. The resource records 52, 54, 56 may be portions of the payload 44 or other fields within the first message carrying link-local and/or non-link local information as required by mDNS – See Also Fig.3).

Regarding claim 17,
Kloberdans teaches a non-transitory, computer-readable media having computer- readable instructions stored thereon, the computer-readable instructions being capable of being read by a gateway device for use with a multicast domain name system (mDNS) client on a first sub-network and an mDNS server on a second sub-network and unassociated with the mDNS client, the gateway device being configured to facilitate communication between the mDNS client and the mDNS server(Abstract; ¶ 0021 - 0025), wherein the computer-readable instructions are capable of instructing the gateway device to perform the method comprising: 
receiving, via a processor configured to execute instructions stored on a memory, an mDNS query from the mDNS client, the mDNS query including a first source internet protocol (IP) address associated with the mDNS client, a group destination IP address including a first destination IP address associated with the mDNS server that is unassociated with the mDNS client, and a payload (Fig.5, ¶ 0021 - determining a first message suitable to facilitating service discovery across multiple local-links, e.g., an mDNS query message transmitted from the first device 26 over the first link 20. The first message may be multicasted over the first link 20 to all connected devices and/or unicast to the CER 16 or other device to determine the presence of other connected devices, to announce services and/or to perform any number of other operations consistent with mDNS or other link-local messaging – ¶ 0023 - The message is shown to include a header 42 and a payload 44. The header 42 may specify information associated with facilitating communications, including a source address 46 and a destination address 48, respectively referred to as a first source address and a first destination address, and the payload 44 may specify information intended to for transmission, including one or more resource records 52, 54, 56. The resource records 52, 54, 56 may be portions of the payload 44 or other fields within the first message carrying link-local and/or non-link local information as required by mDNS); 

substituting, via the processor and in the mDNS query, the first source IP address associated with the mDNS client with a second source IP address associated with said gateway device to generate a modified mDNS query  (¶ 0024 - The CER 16 may generate the second message according to information included within the first message and/or other information provided thereto, e.g., the CER 16 may be apprised of addresses and other information for the second device 28 or other devices and/or operational constraints of the second link 22. One non-limiting aspect of the present invention contemplates generating the second message to be essentially a replication of the first message with the link-local information and addressing being removed or otherwise adjusted to facilitate communication over the second link 22 -  The second message may be generated by dropping or excluding the link-local information and including the non-link-local information, e.g., the first resource record 52 may be excluded or dropped and the second and third resource records 54, 56 may be included. The second message may include changes to the source and destination addresses 46, 48, referred to when used in the second message as a second source address and a second 

without analyzing an association between a source MAC address and a target MAC address, relaying, via the processor, the modified mDNS query to the group destination IP address including a first destination IP address associated with the mDNS server that is unassociated with the mDNS client. (¶ 0024 - relaying the first message, which for exemplary non-limiting purposes is referred to as a second message, from the first link 20 to the second link 22. The CER 16 may relay the second message as a multicast or unicast transmission over the second link for communication to the second device and/or other devices connected thereto – ¶ 0025 – The CER 16 may relay the first message 66 by generating the second message 68 to include a second source address having a unicast, link-local address assigned to it, shown as FE80:1::1, a second destination address matching the first destination address and a payload including the first and third resource records, i.e., with the second resource record being dropped – Note; relaying is happening without analyzing an association between a source mac address and target mac address).


Regarding claim 18,
Kloberdans further teaches
wherein the computer-readable instructions are capable of instructing the gateway device to perform the method further comprising: receiving, via the processor, an mDNS response from the mDNS server, in response to the modified mDNS query having a second destination IP address associated with said gateway, the mDNS response including a third source IP address associated with the mDNS server; substituting, via the processor and in the mDNS response, the third source IP address associated with the mDNS server with a fourth source IP address associated with said gateway device, and the second destination IP address associated with the gateway with a third destination IP address associated with the mDNS client device to generate a modified mDNS response; and relaying, via the processor, the modified mDNS response to the third destination IP address associated with the mDNS client (¶ 0029 – the CER 16 may be configured to facilitate receiving queries from the first link 20, relaying the queries to the second link 22, receiving responses to the query from devices connected to the second link 22 and relaying the responses back to the first link 20, thereby enabling service discovery across multiple links in a multi-link network where two or more of the links 20, 22 operate according to link-local information and/ or addressing. The first message 98, i.e., the response, is shown to include a link-local, unicast source address assigned to the second device, a link-local, multicast destination address a payload including the first, second, and third resource records described above. The first and second destination address may be matched, link-local addresses as the corresponding multicast address may be employed on both the first and second links 20, 22 to distribute messages, as with the illustrated messaging, the destination address may be changed when relaying messages – See Fig.8). 


Regarding claim 21,
Kloberdans further teaches
wherein the computer-readable instructions are capable of instructing the gateway device to perform the method further comprising: receiving, via the processor, a second mDNS response from a second mDNS server, in response to the modified mDNS query having a fifth source IP address associated with the second mDNS server and the second destination IP address associated with said gateway; substituting, via the processor, in the second mDNS response, the fifth source IP address associated with the second mDNS server with the fourth source IP address associated with said gateway device, and the second destination IP address associated with the gateway with the third destination IP address associated with the mDNS client to generate a second modified mDNS response; and relaying, via the processor, the second modified mDNS response to the third destination IP address associated with the mDNS client. (¶ 0029 – the CER 16 may be configured to facilitate receiving queries from the first link 20, relaying the queries to the second link 22, receiving responses to the query from devices connected to the second link 22 and relaying the responses back to the first link 20, thereby enabling service discovery across multiple links in a multi-link network where two or more of the links 20, 22 operate according to link-local information and/ or addressing. The first message 98, i.e., the response, is shown to include a link-local, unicast source address assigned to the second device, a link-local, multicast destination address a payload including the first, second, and third resource records described above. The first and second destination address may be matched, link-local addresses as the corresponding multicast address may be employed on both the first and second links 20, 22 to distribute messages, as with the illustrated messaging, the destination address may be changed when relaying messages – See Fig.8,¶ 0026;¶ 0030). 


Regarding claim 22,

Kloberdans teaches 
wherein the second source IP address and fourth source IP address are selected from one or more available IP addresses that are reserved exclusively for mDNS communication. (¶ 0034- mDNS reserves two multicast IP addresses for the purpose of querying for, and listening to, devices that offer services. These multicast addresses are FF02::FB for IPv6 and 224.0.0.251 for IPv4 networks - These multicast addresses are FF02::FB for IPv6 and 224.0.0.251 for IPv4 networks. One non-limiting aspect of the present invention allows a router to relay ( optionally, not proxy) mDNS frames to a different link/subnet by listening for mDNS multicast messages on a well-known IP addresses and placing them on the new link/subnet by changing the IP source address in the IP packet and removing any Link Local IP addresses in the mDNS payload – See Fig.9).  

Regarding claim 23,
Kloberdans further teaches
wherein the mDNS query contains information indicating that it is an mDNS query (¶ 0005 – facilitating service discovery and other operations using mDNS, Bonjour or other link-local protocols within a multi-link network so as to facilitate service discovery and other operations across an entirety of the multi-link network – ¶ 0021 - FIG. 3 illustrates an exemplary, mDNS format 40 for the first message or other messages capable of being relayed with the CER 16 in the manner contemplated by one non-limiting aspect of the present invention. The message is shown to include a header 42 and a payload 44. The header 42 may specify information associated with facilitating communications, including a source address 46 and a destination address 48, respectively referred to as a first source address and a first destination address, and the payload 44 may specify information intended to for transmission, including one or more resource records 52, 54, 56. The resource records 52, 54, 56 may be portions of the payload 44 or other fields within the first message carrying link-local and/or non-link local information as required by mDNS – See Also Fig.3).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3,4,8,11,12,16,19,20,24 are rejected under 35 U.S.C. 103 as being unpatentable over Kloberdans in view of Simotas et al. Publication No. US 2019/0182060 A1 (Simotas hereinafter)

Regarding claim 3,
Kloberdans further teaches
wherein said processor is further configured to execute instructions stored on said memory to cause said gateway device to maintain a data structure that maps the first source IP address with the second source IP address, that maps the third source IP address with the fourth source IP address, that maps the second destination IP address with the third destination address (¶ 0031 - The second destination address may be determined by the CER 16 tracking a query triggering the response (first message), such as in a routing table 110. The routing table 110 may include state information regarding the exchange of queries and responses so as to facilitate directing responsive messages to the device originating the prior message causing the response. The routing table 110 illustrates addressing for a multicast query prompting the second device 28 to transmit the response in a first row and addressing for the corresponding response within a second row).

However, Kloberdans does not explicitly teach data structure  that maps ports associated with the first sub-network with ports associated with the second sub-network so as to enable a subsequent transmission control protocol (TCP) session between the mDNS client and the mDNS server
Simotas  teaches
Wherein said processor is further configured to execute instructions stored on said memory to cause said gateway device to maintain a data structure maps ports associated with the first sub-network with ports associated with the second sub-network so as to enable a subsequent transmission control protocol (TCP) session between the mDNS client and the mDNS server (¶ 0230-0235-  which show that the proxy server has an address translation mechanism that maps addresses and ports – ¶ 0218 - It is also necessary for the casting proxy to configure an address translation mechanism mapping virtual target device IP addresses and ports to actual Target Device IP addresses and ports. This is implemented using available Network Addressing Translation (NAT) tools in the implementation platform – Note:  the examiner interprets the limitation after the so as term as that the data structure enabling the subsequent TCP session between the client and server, the claim captured the functions by which the intended results are accomplished).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kloberdans to include the teachings of Simotas.  The motivation to do so is to allow the system to employs intermediate network components that intercept and manipulate session and configuration protocol traffic according to network rules (Abstract – Simotas).

Regarding claim 4,
Kloberdans does not explicitly teach 
wherein said processor is further configured to execute instructions stored on said memory to cause said gateway device to: accept a first transmission control protocol (TCP) connection from the mDNS client; initiate a second TCP connection with the mDNS server; and pass TCP data between the mDNS client to the mDNS server


However, Simotas teaches
wherein said processor is further configured to execute instructions stored on said memory to cause said gateway device to: accept a first transmission control protocol (TCP) connection from the mDNS client; initiate a second TCP connection with the mDNS server; and pass TCP data between the mDNS client to the mDNS server (¶ 0099 - By way of example, device and service discovery may be done by querying the RR:_services._dns-sd._udp. local. or other device specific queries such as RR_googlecast._ tcp.local for Chromecast devices – ¶ 0134 -  Any mDNS queries for (e.g. a Google Chromecast target device in the guest room) RR_googlecast._tcp.local ( or other queries for other types of media playback device, e.g. use airplay._tcp.local for Apple TV devices) originating from IP address Y should be replied by the local proxy server 305 with unicast responses made from the mDNS replies of the target devices in Room N (i.e. replies should be sent to the IP destination address Y of only the source device).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kloberdans to include the teachings of Simotas.  The motivation to do so is to allow the system to employs intermediate network components that intercept and manipulate session and configuration protocol traffic according to network rules (Abstract – Simotas).
Regarding claim 8,
Kloberdans does not explicitly teach wherein the information is a TCP and/or UDP port number. 
However, Simotas  teaches
wherein the information is a TCP and/or UDP port number (Fig.3, ¶ 0159 - The discovery request message 392 comprises: [0160] the MAC address of the source device 210   [0164] the source communications port (5353) [0165] the destination communications port (5353) [0166] the communications protocol (MDNS) and [0167] the message body (e.g. Standard query 0x0000 PTR_googlecast_tcp.local, QM"question" in the case of a Chromecast media playback device). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kloberdans to 
Regarding claim 11,
Kloberdans further teaches
maintaining, via the processor, a data structure that maps the first source IP address with the second source IP address, that maps the third source IP address with the fourth source IP address, that maps the second destination IP address with the third destination address, (¶ 0031 - The second destination address may be determined by the CER 16 tracking a query triggering the response (first message), such as in a routing table 110. The routing table 110 may include state information regarding the exchange of queries and responses so as to facilitate directing responsive messages to the device originating the prior message causing the response. The routing table 110 illustrates addressing for a multicast query prompting the second device 28 to transmit the response in a first row and addressing for the corresponding response within a second row).

However, Kloberdans does not explicitly teach data structure that maps ports associated with the first sub-network with ports associated with the second sub-network so as to enable a subsequent transmission control protocol (TCP) session between the mDNS client and the mDNS server
Simotas teaches
Wherein said processor is further configured to execute instructions stored on said memory to cause said gateway device to maintain a data structure maps ports associated with the first sub-network with ports associated with the second sub-network so as to enable a subsequent transmission control protocol (TCP) session between the mDNS client and the mDNS server (¶ 0230-0235-  which show that the proxy server has an address translation mechanism that maps addresses and ports – ¶ 0218 - It is also necessary for the casting proxy to configure an address translation mechanism mapping virtual target device IP addresses and ports to actual Target Device IP addresses and ports. This is implemented using available Network Addressing Translation (NAT) tools in the implementation platform – Note:  the examiner interprets the limitation after the so as term as that the data structure enabling the subsequent TCP 


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kloberdans to include the teachings of Simotas.  The motivation to do so is to allow the system to employs intermediate network components that intercept and manipulate session and configuration protocol traffic according to network rules (Abstract – Simotas).


Regarding claim 12,
Kloberdans does not explicitly teach 
accepting, via the processor, a first transmission control protocol (TCP) connection from the mDNS client; initiating, via the processor, a second TCP connection with the mDNS server; and passing, via the processor, TCP data from the mDNS client to the mDNS server.

However, Simotas teaches
accepting, via the processor, a first transmission control protocol (TCP) connection from the mDNS client; initiating, via the processor, a second TCP connection with the mDNS server; and passing, via the processor, TCP data from the mDNS client to the mDNS server. (¶ 0099 - By way of example, device and service discovery may be done by querying the RR:_services._dns-sd._udp. local. or other device specific queries such as RR_googlecast._ tcp.local for Chromecast devices – ¶ 0134 -  Any mDNS queries for (e.g. a Google Chromecast target device in the guest room) RR_googlecast._tcp.local ( or other queries for other types of media playback device, e.g. use airplay._tcp.local for Apple TV devices) originating from IP address Y should be replied by the local proxy server 305 with unicast responses made from the mDNS replies of the target devices in Room N (i.e. replies should be sent to the IP destination address Y of only the source device).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kloberdans to 

Regarding claim 16,
Kloberdans does not explicitly teach wherein the information is a TCP and/or UDP port number. 
However, Simotas  teaches
wherein the information is a TCP and/or UDP port number (Fig.3, ¶ 0159 - The discovery request message 392 comprises: [0160] the MAC address of the source device 210   [0164] the source communications port (5353) [0165] the destination communications port (5353) [0166] the communications protocol (MDNS) and [0167] the message body (e.g. Standard query 0x0000 PTR_googlecast_tcp.local, QM"question" in the case of a Chromecast media playback device). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kloberdans to include the teachings of Simotas.  The motivation to do so is to allow the system to employs intermediate network components that intercept and manipulate session and configuration protocol traffic according to network rules (Abstract – Simotas).

Regarding claim 19,
Kloberdans further teaches
maintaining, via the processor, a data structure that maps the first source IP address with the second source IP address, that maps the third source IP address with the fourth source IP address, that maps the second destination IP address with the third destination address, (¶ 0031 - The second destination address may be determined by the CER 16 tracking a query triggering the response (first message), such as in a routing table 110. The routing table 110 

However, Kloberdans does not explicitly teach data structure that maps ports associated with the first sub-network with ports associated with the second sub-network so as to enable a subsequent transmission control protocol (TCP) session between the mDNS client and the mDNS server
Simotas  teaches
Wherein said processor is further configured to execute instructions stored on said memory to cause said gateway device to maintain a data structure maps ports associated with the first sub-network with ports associated with the second sub-network so as to enable a subsequent transmission control protocol (TCP) session between the mDNS client and the mDNS server (¶ 0230-0235-  which show that the proxy server has an address translation mechanism that maps addresses and ports – ¶ 0218 - It is also necessary for the casting proxy to configure an address translation mechanism mapping virtual target device IP addresses and ports to actual Target Device IP addresses and ports. This is implemented using available Network Addressing Translation (NAT) tools in the implementation platform – Note:  the examiner interprets the limitation after the so as term as that the data structure enabling the subsequent TCP session between the client and server, the claim captured the functions by which the intended results are accomplished).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kloberdans to include the teachings of Simotas.  The motivation to do so is to allow the system to employs intermediate network components that intercept and manipulate session and configuration protocol traffic according to network rules (Abstract – Simotas).
Regarding claim 20,
Kloberdans does not explicitly teach 
accepting, via the processor, a first transmission control protocol (TCP) connection from the mDNS client; initiating, via the processor, a second TCP connection with the mDNS server; and passing, via the processor, TCP data from the mDNS client to the mDNS server.

However, Simotas teaches
accepting, via the processor, a first transmission control protocol (TCP) connection from the mDNS client; initiating, via the processor, a second TCP connection with the mDNS server; and passing, via the processor, TCP data from the mDNS client to the mDNS server. (¶ 0099 - By way of example, device and service discovery may be done by querying the RR:_services._dns-sd._udp. local. or other device specific queries such as RR_googlecast._ tcp.local for Chromecast devices – ¶ 0134 -  Any mDNS queries for (e.g. a Google Chromecast target device in the guest room) RR_googlecast._tcp.local ( or other queries for other types of media playback device, e.g. use airplay._tcp.local for Apple TV devices) originating from IP address Y should be replied by the local proxy server 305 with unicast responses made from the mDNS replies of the target devices in Room N (i.e. replies should be sent to the IP destination address Y of only the source device).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kloberdans to include the teachings of Simotas.  The motivation to do so is to allow the system to employs intermediate network components that intercept and manipulate session and configuration protocol traffic according to network rules (Abstract – Simotas).

Regarding claim 24,
Kloberdans does not explicitly teach wherein the information is a TCP and/or UDP port number. 
However, Simotas teaches
wherein the information is a TCP and/or UDP port number (Fig.3, ¶ 0159 - The discovery request message 392 comprises: [0160] the MAC address of the source device 210   [0164] the source communications port (5353) [0165] the destination communications port (5353) [0166] the communications protocol (MDNS) and 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kloberdans to include the teachings of Simotas.  The motivation to do so is to allow the system to employs intermediate network components that intercept and manipulate session and configuration protocol traffic according to network rules (Abstract – Simotas).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/YOUNES NAJI/Primary Examiner, Art Unit 2445